Case 19-21152-SLM   Doc 19-1 Filed 07/08/19 Entered 07/08/19 20:21:12   Desc
                           Exhibit Page 1 of 12
Case 19-21152-SLM   Doc 19-1 Filed 07/08/19 Entered 07/08/19 20:21:12   Desc
                           Exhibit Page 2 of 12
Case 19-21152-SLM   Doc 19-1 Filed 07/08/19 Entered 07/08/19 20:21:12   Desc
                           Exhibit Page 3 of 12
Case 19-21152-SLM   Doc 19-1 Filed 07/08/19 Entered 07/08/19 20:21:12   Desc
                           Exhibit Page 4 of 12
Case 19-21152-SLM   Doc 19-1 Filed 07/08/19 Entered 07/08/19 20:21:12   Desc
                           Exhibit Page 5 of 12
Case 19-21152-SLM   Doc 19-1 Filed 07/08/19 Entered 07/08/19 20:21:12   Desc
                           Exhibit Page 6 of 12
Case 19-21152-SLM   Doc 19-1 Filed 07/08/19 Entered 07/08/19 20:21:12   Desc
                           Exhibit Page 7 of 12
Case 19-21152-SLM   Doc 19-1 Filed 07/08/19 Entered 07/08/19 20:21:12   Desc
                           Exhibit Page 8 of 12
Case 19-21152-SLM   Doc 19-1 Filed 07/08/19 Entered 07/08/19 20:21:12   Desc
                           Exhibit Page 9 of 12
Case 19-21152-SLM   Doc 19-1 Filed 07/08/19 Entered 07/08/19 20:21:12   Desc
                           Exhibit Page 10 of 12
Case 19-21152-SLM   Doc 19-1 Filed 07/08/19 Entered 07/08/19 20:21:12   Desc
                           Exhibit Page 11 of 12
Case 19-21152-SLM   Doc 19-1 Filed 07/08/19 Entered 07/08/19 20:21:12   Desc
                           Exhibit Page 12 of 12
